Citation Nr: 1228018	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  04-17 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to a disability rating in excess of 30 percent for a left knee traumatic chondromalacia patella, status post lateral release with instability of the patella and patellofemoral chondromalacia prior to December 14, 2010, and in excess of 30 percent from April 1, 2011 to the present, and in excess of 10 percent for degenerative arthritis of the left knee.  

3.  Entitlement to a disability rating in excess of 40 percent for the service-connected right knee disability status post tear of the medial meniscus, traumatic chondromalacia patella, and status post patellectomy from July 8, 2002 to May 31, 2004; in excess of 50 percent from June 1, 2004 to February 28, 2005; in excess of 30 percent from March 1, 2005 to April 6, 2005; in excess of 30 percent from June 1, 2005 to March 2, 2010, and in excess of 30 percent from April 1, 2011 to the present, to include entitlement to separate ratings for the right knee disability under Diagnostic Codes 5257 and 5010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1971. 

This appeal to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs Regional Office in Manchester, New Hampshire, which denied entitlement to service connection for hemorrhoids, and from rating decisions dated in May 2003, December 2003, June 2004, and October 2004 which reduced the disability ratings assigned to the left and right knee disabilities. 

In May 2005, the Veteran testified during a Board hearing before a Veterans Law Judge a RO.  A transcript of that hearing has been associated with the claims file. 

In January 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in a January 2012 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration.  Also before the Board in January 2010 was a claim of entitlement to service connection for tinnitus.  At that time, the Board determined that service connection was warranted for tinnitus.  The RO subsequently effectuated the grant of service connection.  The issue of entitlement to service connection for tinnitus is no longer on appeal.  

For the reason expressed below, the matters on appeal are, again, being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Veterans Law Judge who conducted the May 2005 Board is no longer available to consider the Veteran's appeal as an individual Veteran's Law Judge.  The Veteran has a right to a hearing to be conducted by a Veterans Law Judge who will then participate in the decision of the claim.  38 C.F.R. § 20.707 (2011).  The Veteran was informed of his right to appear for another hearing.  In July 2012, VA received notice that the Veteran desires a Travel Board hearing before another Veterans Law Judge. 

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Since the RO schedules the travel Board hearings, a remand of this matter to the RO for scheduling of the requested hearing is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.
 
The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


